DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “cutting out corresponding slot holes in a metal strap… after a semi-finished leaky cable product is completed from a leaky cable insulation process” (lines 3-6; emphasis added). This recitation is impossible to understand, as it implies an entire process with no information about what the process entails. That is, there is no industry term or standard that defines or even implies what is done in a purported “leaky cable insulation process”. Is insulation added to a cable? Or is insulation removed? Or is it some other action that as yet remains undefined and unrecited? Further, it is not evident whether this purported “process” is part of the claimed method. Still further, there is no detail as to what structures are used, modified, formed, or otherwise involved in this indefinite process. Moreover, there is no information that indicates what is or is not considered to be a “semi-finished leaky cable product” nor is there language which details at all what elements are included in a “semi-finished leaky cable product”. Does that “semi-finished leaky cable product” even have insulation, or a conductor, or any other structure? The claim answers none of these questions, which renders the scope and metes and bounds of the claim indefinite.
Claim 1 is further found to remain indefinite, as it discloses: “embossing a slotted metal strap, and then directly coating the slotted metal strap on an insulator” (lines 7-8; emphasis added). This recitation is indefinite because one cannot possibly know what the embossing step even entails, as there is no claim language directed toward creating any raised pattern or shape in the claim, and the Applicant has not specially defined “embossing”, such that the common definition is held to be intended. That is to say, how is a slotted metal strap embossed, and what features are supposedly created by the embossing? Further, is the recitation of “a slotted metal strap” an indication that another metal strap should be included in the method? One metal strap has already been disclosed in line 3, but apparently is not connected to the purported embossing of a new metal strap, which is impossible to understand. Further still, is the recitation of “an insulator” related to or a modification of the purported, and indefinite: “leaky cable insulation process”? There is nothing which connects the two in the current language of the claim. The claim does not provide answers to these questions. As best understood, some metal strap, which may or may not be the one previously slotted, is somehow embossed in some way, and then coated with some insulator, which may or may not be related to the vague and indefinite “insulation process”.
Claim 1 is still further held to be indefinite, as it discloses “conducting a sheathing process directly by a sheath plastic extruding machine to produce a finished leaky cable product” (lines 10-11). It is impossible to determine what elements, if any, would comprise “a finished leaky cable product, because none of the prior recited structures are connected in any way to the indefinite recitation of “a sheathing process”. Is the “metal strap” being modified? Is the “semi-finished leaky cable product” being sheathed? Is the “insulator” being coated with sheathing? None of the above questions can be answered with the information in the claim, which renders claim 1 indefinite.
Claims 2-7 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 4 is further rejected as indefinite. The claim discloses “the slotting pattern comprises a slot group with fixed specification and a slot group with gradually varied specification, and gradually varied parameters of the gradually varied slot group with gradually varied specification comprise a slot type, a slot length, a slot width, a slot tilt angle, a slot group spacing and a slot spacing”. This claim is impossible to logically follow. First it is noted that there is a lack of antecedent basis for “the slotting pattern” which is never previously disclosed in the claims. Further, one cannot possibly know, in the context of the claims, what is or is not considered to differentiate a “a fixed slot group”, versus “a gradually varied slot group with gradually varied specification”, as these are not industry standards, and are provided with no context in the claims. Moreover, what is intended to be “gradually varied”, and how is it varied? Additionally, the claim provides no information about what is intended by “fixed specification” or “gradually varied specification”. In fact, the newly added term “specification” finds no support in the original disclosure with respect to any of these purported features, and does not define the “fixed” or “gradually varied” terms in any perceivable manner. Though not necessarily rising to the level of new matter or lack of written description, this indefinite and confusing language should be removed. The claims are drawn to a method, yet there is no information as to what is being varied, or what method is performed to do so. There is no nexus of connection for any of these elements in the claim, which has been examined, as best understood.
Claim 5 is also further rejected as indefinite. The claim discloses “the production process is used for producing a slot group structure with gradually varied specification”. The “specification” language is indefinite for the same reasons as detailed above with regards to claim 4. Further, what is a “slot group structure”? Is this the overall group of slots? Is it the length of the individual slots or the length of the group? Is the length measured along the cable or along the longest side of one or more slots? The claims provide no answers to these questions, and as it is improper to read limitations from the specification into the claims, this claim is held to be indefinite. Finally, the claim does not define the method in any further manner, only indicating that some part of a process is “used” in some unexplained manner “for producing a slot group structure”. This is akin to reciting “the production method of claim 1, wherein the method is used for producing products”. The claim does not further define the method, and thus is indefinite.
Claim 6 is further rejected as indefinite. The claim discloses “the production process is used for producing a slot group structure with fixed specification”. This language is indefinite for the same reasons as detailed above with respect to claims 4 and 5. The claim has thus been examined, as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 104377413), in view of Watanabe et al. (JP 2003-179415).
Regarding claim 1, as best understood, Zhao discloses a production process for slotting an outer conductor of a leaky cable (Title; Abstract; figs. 1-2), comprising: cutting out corresponding slot holes (“leaky slotted holes”) in a metal strap (“copper outer conductor”) according to specific slotting parameters (“according to the previously designed leaky slotted hole structure and size”) to produce a slotted outer conductor (3), after a semi-finished leaky cable product is completed from a leaky cable insulation process (providing inner conductor and foaming of insulator are performed prior to the cutting out step: pars. 0008-0010 and 0013-0014); embossing a slotted metal strap (leaky slotted holes in copper outer conductor), and then directly coating the slotted metal strap on an insulator (4) by means of a longitudinal coating forming mould for the outer conductor (par. 0014); and conducting a sheathing process (sheathing, 1, is applied) directly by a sheath plastic extruding machine to produce a finished leaky cable product (figs. 1-2; par. 0014). Zhao, however, does not explicitly disclose cutting out the slot holes by laser by means of a numerical control laser cutting device.
Watanabe teaches that it is well known to perform a closely related production process for slotting an outer conductor (1) of a leaky cable (“A”) (Title; Abstract; figs. 1 and 3-5; pars. 0014-0016), comprising at least: cutting out corresponding slot holes (2) in a metal strap (conductor, 1) by laser by means of a numerical control laser cutting device (“laser oscillation unit”, 21, “and a CAD system and a control circuit”) according to specific slotting parameters (“program set by a direct design”) to produce a slotted outer conductor (pars. 0017 and 0023-0024); and conducting a sheathing process directly by a sheath plastic extruding machine (“sheath extruder”, 14) to produce a finished leaky cable product (fig. 1; par. 0025); such that, the processes of the raw material punching, and the outer sheathing of the outer conductor after being formed are finished at one time (pars. 0010 and 0026).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Zhao to incorporate the use of a CNC laser for the slot cutting of Watanabe. Both prior art references are in the same field and intend to solve the same problem, i.e. shortening manufacturing time for leaky cables, and avoiding burrs on the edges of cut slots. Watanabe demonstrates that computer controlled laser ablation of slots was known and readily practiced with predictable results. This correlates to the instant disclosure which does not indicate that any surprising results were achieved, nor that any special steps were devised in order to substitute the known laser machining of Watanabe for the slot punching of Zhao. PHOSITA would have recognized that an off-the-shelf laser would be readily able to perform the punching of the old slot punching machines, with a very reasonable expectation of success, and predictable decrease in manufacturing time and costs due to not needing to change punching dies for size adjustments or when conventional punches are dulled.
Regarding claim 2, as best understood, the modified Zhao teaches the method of claim 1 as detailed above, and Zhao further discloses that the metal strap comprises, a copper strap, an aluminum strap or a silver strap (copper: par. 0013).
Regarding claim 3, as best understood, the modified Zhao teaches the method of claim 1 as detailed above, and Zhao further discloses that the slotting parameters comprises, one or more of length, thickness, production time and slotting pattern of the metal strap (hole size, i.e. length, and pitch, both of which are directed to the “pattern”) (par. 0013).
Regarding claim 5, as best understood, the modified Zhao teaches the method of claim 1 as detailed above, and Zhao and Watanabe both teach that the production process is used for  producing a slot group structure with gradually varied specification (Zhao: par. 0013) (Watanabe: par. 0024).
Regarding claim 6, as best understood, the modified Zhao teaches the method of claim 1 as detailed above, and Zhao and Watanabe both teach that the production process is used for  producing a slot group structure with fixed specification (Zhao: par. 0013) (Watanabe: par. 0024).
Regarding claim 7, as best understood, the modified Zhao teaches the method of claim 1 as detailed above, and Watanabe further teaches that it is well known that the numerical control laser cutting device is a solid laser (YAG laser) processing device which processes the slot holes in the outer conductor of the leaky cable by means of a non-contact thermal processing mode of laser (par. 0024). Please refer to claim 1 regarding rationale for combination of references.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Watanabe, further in view of Yoshida (US 3,795,915).
Regarding claim 4, as best understood, modified Zhao discloses all of the elements of the current invention as detailed above. Zhao in view of Watanabe, however, does not appear to teach that the slotting pattern comprises a slot group with fixed specification and a slot group with gradually varied specification, and gradually varied parameters of the gradually varied slot group with gradually varied specification comprise a slot type, a slot length, a slot width, a slot tilt angle, a slot group spacing and a slot spacing.
Yoshida teaches that it is well known to perform a related method, including a slotting pattern which comprises a slot group with fixed specification (fig. 4: all have same “slot length”; or fig. 6: slots 42 and 44 are fixed, whereas 43 and 47 are varied) and a slot group with gradually varied specification (figs. 4 and 6-9; cols. 3-4, lines 49-67 and 1-6), and gradually varied parameters of the gradually varied slot group with gradually varied specification comprise a slot type, a slot length, a slot width, a slot tilt angle, a slot group spacing and a slot spacing (figs. 4-9; col. 4, lines 7-41).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Zhao to incorporate the intent that a preferred pattern can have fixed slots and slot groups which are varied of Yoshida. This is considered an old and well-known consideration in the art, as demonstrated by the disclosure of Yoshida, which is well established. PHOSITA would have realized that selecting the preferred slot configuration or configurations would have been a routine matter based upon the preferred output range, power, and/or location. There is no indication that any surprising results came from the predictable use of the fixed and variable slots of Yoshida in the known methods of Zhao or Watanabe. The use of the slots of Yoshida in any of the known methods of the prior art would have been employed with a reasonable expectation of success, without any need for special steps to be devised.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not compelling. Respectfully, with regards to the 112(b) rejections, the Applicant has reprinted and/or reworded the amended claim language, but has not provided evidence that the amendments overcome indefiniteness rejections. The claims remain indefinite for the reasons detailed above in the updated 112(b) rejections.
Regarding the 103 rejections of the claims, the Applicant has asserted that “Claim 1 calls for, in part, cutting out corresponding slot holes in a metal strap by laser by means of a numerical control laser cutting device according to specific slotting parameters to produce a slotted outer conductor, after a semi-finished leaky cable product is completed from a leaky cable insulation process; embossing a slotted metal strap, and then directly coating the slotted metal strap on an insulator by means of a longitudinal coating forming mould for the outer conductor; and conducting a sheathing process directly by a sheath plastic extruding machine to produce a finished leaky cable product.” Respectfully, this is not what the claim discloses or requires. The claim does not positively recite any action that actually causes a “semi-finished leaky cable product” to be “completed”, it simply states that the “semi-finished” product is completed without any detail as to the process to cause it to be “completed”. Further, the claim does not require any order of operations whereby the “embossing” or “coating” would be performed after the “cutting out” step, or whereby the “directly coating” is performed after the other supposed steps. Regarding applicant’s attempts to define the structure of the invention using the instant disclosure (i.e. the supposed order of operations), the Appellant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).
The next segment of the Applicant’s arguments again draws its purported support from the specification “Referring to Para. [0026] of Applicant’s specification, by adopting the process according to the present disclosure…” Again, as stated above, it is improper to read limitations from the specification into the claims. The claims currently presented are vague and confusing and do not contain nearly the detail provided in the arguments. Applicant continues: “the three processes of the outer conductor of the leaky cable, including the raw material punching, the longitudinal coating forming and the outer sheathing of the outer conductor after being formed, are finished at one time. The production process integrates the metal strap slotting production line with the metal strap longitudinal coating production line and the sheathing process production line into the integrated production line, thus saving the operation and storage of raw materials, avoiding waste or pollution caused in the operation and storage processes, and allowing the production to be efficient and reliable.” Respectfully, this argument completely contradicts the prior argument, as it states that the supposed steps all occur simultaneously, rather than in the argued order. As such, this argument is not compelling. In addition, the argument relies upon purported benefits of the invention, which are not recited in the claim, and which are not germane to the patentability of the method.
Accordingly, and based upon the prior art and 112 rejections above, it is held that all of the limitations of the actually recited method have been taught by the prior art, and all arguments on the merits have been answered herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729